DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 8, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimizu (US 9517905).
Regarding to claims 1, 8, 13: 
Yoshimizu discloses a method of detecting position of a print medium for driving the print medium for printing in a printing system, comprising:
                         operating a motor (FIG. 2, element 11. FIG. 18, element 430) for driving the print medium from an input tray (FIG. 17), at a first specific speed, along a media-path in the printing system (FIG. 17 shows the media path in the printing apparatus); and
                         detecting, based on identification of a torque change event, that the print medium is at a de-skew position in the media-path, wherein at the de-skew position a leading edge of the print medium is at a de-skew unit (FIG. 17 and column 29, lines 33-40: The pullout roller pair 86 has the skew function as the skew correction (de-skew function), so the position of the roller pair 86 is considered as the de-skew position) of the printing system, the torque change event being indicative of a deviation in a current operating torque of the motor from a standard operating torque of the motor after a first column 12, lines 5-10: The mechanical load torque is fluctuated due to the enter/exit of the sheet 320 to/from the conveyance rollers 302, 302’. Column 29, lines 33-40: The pullout roller pair 86 for the skew correction corresponds the conveyance roller 302. As a result, based on the fluctuation of the load torque, one can determine if the leading edge of a sheet enters or is positioning at the pullout roller pair 86 (de-skew position)).
	Regarding to claim 13: A non-transitory computer-re ad able medium comprising computer-readable instructions for detecting position of a print medium for driving the print medium for printing in a printing system, the computer-readable instructions when executed by a processor, cause the processor to; rotate a motor for driving the print medium at a first specific speed along a media-path in the printing system; before a first specific number of rotations of the motor, detect, based on identification of a first deviation in a current operating torque of the motor from a standard operating torque, that the print medium is at a separation position, wherein at the separation position a leading edge of the print medium is at a separation unit of the printing system; and after the first specific number of rotations of the motor, detect, based on identification of a second deviation in the current operating torque from the standard operating torque, that the print medium is at a de-skew position, wherein at the de-skew position a leading edge of the print medium is at a de-skew unit of the printing system (column 29, lines 33-40: The pullout roller pair 86 having the skew function and conveying the sheet after the separation to the roller pair 66. As a result, the sheet enters the separation prior to the skew correction. In other words, the determination whether the sheet is at the separation is done prior to the determination whether the sheet is at the skew correction).
Allowable Subject Matter
2.	Claims 4, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s Remarks, the Examiner notices that Yoshimizu’s teaching “The mechanical load torque is fluctuated before and after the sheet 320 enters the conveyance rollers 302 and 302” (wherein the rollers 302 and 302 having the de-skew function so their position on the conveyance path is considered as the de-skew position) can be interpreted as that the leading edge of the sheet entering the conveyance rollers 302 and 302 causes the fluctuation of the mechanical load torque. In other words, the fluctuation of the mechanical load torque certainly indicates that the leading edge of the sheet is positioned at the conveyance rollers or at the de-skew position. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853